Citation Nr: 0526102	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-21 680	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 20 
percent for myofascial pain syndrome with intermittent neck 
and back pain.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1996 to 
October 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran's service-connected GERD is manifested by 
heartburn, but with no evidence of dysphagia, regurgitation, 
or substernal, arm, or shoulder pain.

2.  The veteran's service-connected myofascial pain syndrome 
with intermittent neck and back pain is manifested by no more 
limitation than forward flexion of the cervical spine to 40 
degrees, extension to 30 degrees, lateral flexion to 20 
degrees, and rotation to 40 degrees, with range of motion of 
the lumbosacral spine demonstrating no more limitation than 
70 degrees of forward flexion, 30 degrees of lateral flexion, 
and 25 degrees of rotation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for gastroesophageal reflux disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7346 (2004).

2.  The criteria for an initial rating in excess of 20 
percent for myofascial pain syndrome with intermittent neck 
and back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes (DC) 5290, 5292, 5295 (2003),  68 
Fed. Reg. 51,454, et. seq. (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235 to 5243 (2004)). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The veteran has been provided with a copy of the appealed 
February 2002 rating decision, a December 2002 statement of 
the case (SOC) and December 2004 and May 2005 supplemental 
statements of the case (SSOCs) that discussed the pertinent 
evidence and the laws and regulations related to the claim on 
appeal.  Moreover, these documents essentially notified her 
of the evidence needed by the veteran to prevail on her 
claim.

In addition, in a February 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate her claim, and 
offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
with respect to her claim that she needed to submit medical 
evidence to show that she had current disabilities that were 
related to her military service.

As it pertained to respective responsibilities, the veteran 
was advised to complete VA Form 21-4142, Authorization for 
Release of Information, if she wanted VA to obtain any 
additional private medical records in support of her claim.  
The veteran was further informed that she could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in February 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording her an opportunity to submit all pertinent 
evidence pertaining to her claims that she might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.  The Board 
notes that these claims are an appeal of an initial grant of 
benefits.  The claims for higher rating are considered to be 
"downstream" issues from the original grants of service 
connection.  The VA General Counsel promulgated an advisory 
opinion holding that separate notice of the VA's duty to 
assist the veteran and of her concomitant responsibilities in 
the development of her claim involving a downstream issue is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  Since, as discussed above, the 
veteran received adequate VCAA notice prior to the original 
grant of service connection, no further notice is required.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

In January 2001, the veteran underwent VA examination.  She 
reported upper and lower back pain since discharge.  She also 
reported intermittent neck pain.  She had GERD, which she 
treated with Zantac.  The veteran took prescription 
medication for the muscle spasms and back pain.  On 
examination of the abdomen, there was slight epigastric 
tenderness.  She had tenderness of the right paraspinous 
muscles in the upper and lower back.  She had full range of 
motion of the lumbosacral and cervical spine.  X-rays showed 
the thoracic spine was normal.  The diagnoses were GERD and 
intermittent neck and back pain secondary to myofascial pain 
syndrome.

VA clinical records dated from April 2003 to March 2005 show 
the veteran sought treatment for GERD and back pain.  Her 
GERD was noted to have improved significantly in August 2003, 
with the addition of prescription medication.  At that same 
time, she described chronic back pain with muscle spasm in 
the middle of her back, above her shoulder blades, especially 
when she lifted heavy objects.  She was fairly pain free with 
medication at night.  The veteran began physical therapy for 
her back in February 2004.  An April 2004 record shows the 
veteran had much less shoulder and back pain since doing 
physical therapy exercises.  She complained of increased acid 
reflux.  She could not lie flat without tasting acid.  A 
March 2005 record shows the GERD was more controlled since 
switching medications.

In April 2004, the veteran underwent VA examination for GERD.  
She said she experienced heartburn and episodes of reflux 
twice per week.  This did not occur at night.  She did not 
experience dysphagia for solids or liquids.  She did report 
experiencing heartburn, but not any substernal or arm pain.  
She experienced this heartburn approximately two or three 
times per week.  She had no hematemesis or melena.  The 
veteran's reflux, which she experienced two or three times 
per week, was distinct from vomiting.  She described it as a 
sour, bitter reflux, generally occurring when she was lying 
supine.  She did experience nausea but never vomiting.  She 
was recently put on rabeprazole by her primary physician, 
which had significantly improved her symptoms and also helped 
the reflux.

On examination, the veteran's weight was steady.  Examination 
of the abdomen was entirely negative.  She had no pain and no 
heartburn at the time of the examination.  The diagnosis was 
GERD, currently improved by change of medication prescribed 
by her primary physician.

In April 2004, the veteran also underwent VA examination for 
her myofascial pain syndrome.  The veteran had low back pain 
since service.  During 2003, she had physical therapy 
treatment which greatly relieved her symptoms.  She reported 
daily pain was still able to work as a nurse since having the 
rehabilitation exercises.  It was generally mid-scapular pain 
or low back pain sometimes sciatic in distribution extending 
into her buttocks.  The veteran reported pain to some extent 
every day.  Most of the time, it was a dull, steady pain, 
which varied very little in intensity.  It remained at the 2 
to 3 out of 10 level and rarely became any worse than that.

As to flare-ups, the veteran reported that she experienced 
exacerbations of pain for about three days after heavy 
physical activity such as yard work.  The flare-ups were 
entirely related to activity and no other reason.  The 
severity was rated 6 or 7 out of 10, at most.  Exercise was 
always a precipitating factor.  There was some limitation on 
motion, but this was usually of short duration.  They only 
lasted two days at most.  She sometimes experienced numbness 
in her fingers with pain.

The veteran used no assistive devices.  She wore a back brace 
sometimes if her pain was worse after exercise.  She could 
walk for two miles, and did this every night for exercise.  
With regard to functional assessment, the veteran had no 
problem with walking, transfers, or the activities of daily 
living.  She had no restriction of eating, grooming, bathing, 
toileting, or dressing.  She worked full-time as a nurse.  
She drove, but had to stop every one or two hours because of 
pain in her back.

On examination, there was no abnormality of the cervical 
spine.  The position of the neck was normal.  The gait was 
normal, and there was no paraspinous spasm.  The position of 
the head was normal, with normal symmetry.  Range of motion 
of the cervical spine was forward flexion to 40 degrees, 
extension to 30 degrees, left and right lateral flexion to 20 
degrees, and left and right rotation to 40 degrees.  The 
veteran had no complaint of pain in her neck, and described 
this as a good day.

Range of motion testing was limited by fatigue, repetition, 
and on the episodes of brief flare-up.  All of the activities 
contributed to pain, which had the major functional impact.  
There was no evidence of painful motion spasm, weakness, or 
tenderness.  The veteran denied any issues with walking, 
limited vision, restricted opening of the mouth, 
diaphragmatic respiration, or gastrointestinal symptoms.

Range of motion of the lumbosacral spine was forward flexion 
to 70 degrees, lateral flexion to 25 degrees, left and right 
lateral flexion to 30 degrees, and left and right lateral 
rotation to 25 degrees.  The measured range of motion, 
according to the examiner, was secondary to neck and back 
disease.

There was no objective evidence of painful motion or spasm or 
weakness at the examination.  The paraspinous muscles in the 
back and neck were palpated, and there was no evidence of 
spasm.  There was no guarding or localized tenderness.  On 
neurologic examination, there was no sensory deficit.  X-rays 
showed the lumbosacral, thoracic, and cervical spines were 
normal.  The diagnosis was lumbosacral strain, thoracic 
strain, cervical strain, with symptoms improved by 
rehabilitation exercises.

III.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  GERD

The veteran's diagnosed GERD is currently rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7346 (2004), as comparable to hiatal hernia.  Under 
that diagnostic code, symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health warrants a 60 percent rating.  Id.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain productive of considerable impairment of health warrants 
a 30 percent evaluation.  Id.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, a 10 
percent evaluation is warranted.  Id.


Evaluating the medical evidence with respect to the criteria 
of DC 7346, the Board finds that throughout the course of her 
claim and appeal, the veteran has not demonstrated symptoms 
warranting an evaluation in excess of 10 percent for her 
GERD.

The Board observes that while the veteran described symptoms 
of acid reflux, with an acid taste in her mouth, especially 
while lying down, she specifically denied any symptoms of 
dysphagia or substernal or arm pain during her April 2004 VA 
examination.  Furthermore, while she did report heartburn, or 
pyrosis, two or three times per week during that same 
examination, there has been no evidence throughout her 
treatment of any regurgitation.  The veteran has only 
demonstrated one of the symptoms associated with a higher 30 
percent disability rating.  Therefore, her symptoms do not 
equate more with a 30 percent disability rating, since the 
criteria for the10 percent rating she currently receives are 
defined as two or more of the symptoms of the 30 percent 
rating.

The preponderance of the evidence is against the claim for an 
increased rating for GERD.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

B.  Myofascial Pain Syndrome

The veteran's service-connected myofascial pain syndrome with 
intermittent neck and back pain is currently rated 20 percent 
disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021, 5237 (2004).  DC 5021, which provides the 
criteria for myositis, indicates that the disease will be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  Id.

38 C.F.R. § 4.71a, DC 5003 (2004), provides the criteria for 
rating arthritis, degenerative.  In the absence of limitation 
of motion of the affected part, the highest disability rating 
the veteran can receive under DC 5003 is 20 percent, which 
the

veteran is already awarded.  Therefore, the Board will 
evaluate her disability under the limitation of motion codes 
to determine if a higher disability rating can be assigned.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the Rating Schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule that addresses spinal disease, 
including intervertebral disc syndrome, at Diagnostic 
Code 5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These 
changes became effective on September 23, 2002.  See also 68 
Fed. Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  These changes 
became effective on September 26, 2003.  They were 
promulgated, in part, for purposes of updating the Rating 
Schedule with current medical terminology and unambiguous 
criteria to reflect medical advances since last reviewed.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).  A review of the 
record demonstrates that the RO considered the old and new 
rating criteria, and the veteran was made aware of the 
changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine was rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5290 (2003).  Normal 
range of motion of the cervical spine is flexion and 
extension to 45 degrees, lateral flexion to 45 degrees, and 
rotation to 80 degrees.  38 C.F.R. § 4.71a, Plate V (2004).

A thorough review of the veteran's records shows that while 
she certainly demonstrated some limited range of motion of 
the cervical spine in April 2004, it cannot be described as 
severe to warrant an increased rating.  Specifically, her 
forward flexion was limited to only 5 degrees short of 
normal.  Her extension was limited to only 15 degrees short 
of normal.  Furthermore, her lateral flexion and rotation 
were both limited to about 50 percent of normal range of 
motion.  While this certainly shows she incurred limited 
motion of her cervical spine, it never rose to the level of 
severe, to warrant an increased rating under DC 5290.

Under 38 C.F.R. § 4.71a, DC 5292 (2003), limitation of motion 
of the lumbar spine is rated 10 percent when slight, 20 
percent when moderate, and 40 percent when severe.  Normal 
range of motion of the thoracolumbar spine is flexion to 
90 degrees, extension to 30 degrees, lateral flexion to 30 
degrees, and rotation to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V (2004).

After a thorough review of the veteran's claims file, the 
Board finds that the motion of her lumbar spine was never 
limited to a severe degree, to warrant an increased rating to 
40 percent under DC 5292.  Specifically, the April 2004 VA 
examiner found that her forward flexion was limited to only 
20 degrees short of normal.  Additionally, the veteran's 
lateral flexion was completely normal, and her rotation was 
only 5 degrees short of normal, bilaterally.  Therefore, 
while this shows the veteran incurred some limitation of 
motion of her lumbar spine, it never rose to the level of 
severe, to warrant an increased rating under DC 5292.

The Board notes that the veteran was diagnosed with 
lumbosacral strain in April 2004.  Under DC 5295, lumbosacral 
strain is rated noncompensable with slight subjective 
symptoms only, 10 percent disabled with characteristic pain 
on motion, 20 percent disabled with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, and 40 percent disabling when severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In evaluating the veteran's back disability, the Board finds 
that it does not warrant an increase to a 40 percent rating 
under the criteria of Diagnostic Code 5295.  Specifically, 
the veteran's medical records give no evidence that she 
demonstrated any of the criteria for a 40 percent rating, 
much less more than one.  The Board notes that the veteran's 
disability does not even warrant a 20 percent rating under 
this code, since she demonstrated no muscle spasm on forward 
bending or loss of lateral spine motion.  Therefore, the 
veteran's disability does not warrant an increased rating 
under this diagnostic code.

In an effort to afford the veteran the highest possible 
disability rating under the regulations in effect prior to 
September 26, 2003, the Board has considered all other 
cervical and lumbar spine diagnostic codes.  However, the 
veteran has never been diagnosed with ankylosis of the 
cervical or lumbar spine.  Therefore, 38 C.F.R. § 4.71a, DCs 
5287, 5289 (2003) are not for application.  Furthermore, the 
veteran was never diagnosed with fracture of the vertebra, 
complete bony fixation of the spine, or intervertebral disc 
syndrome associated with her back disability.  Therefore, DCs 
5285, 5286, 5293 (2003) are not for application.

Effective September 26, 2003, the revised regulations provide 
as follows:

General Rating Formula for Diseases and Injuries 
of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire 
thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the 
entire cervical spine

20% Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or

guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis

10% Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the height

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.




Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

After a thorough review of the veteran's claims file, the 
Board finds that her disability does not warrant an increased 
rating under the revised criteria for diseases of the spine.  
Specifically, forward flexion of the cervical spine was never 
shown to be limited to 15 degrees or less, nor was the 
cervical spine shown to be ankylosed.  Therefore, a 30 
percent rating is not warranted.  Additionally, forward 
flexion of the thoracolumbar spine was never limited to 30 
degrees or less, nor was there any ankylosis of the entire 
thoracolumbar spine.  Therefore, a 40 percent rating is not 
warranted.

With regard to the requirements of DeLuca, supra, the Board 
notes that the veteran certainly complained of a history of 
back pain.  However, even considering the effects of pain on 
use and during flare-ups, and the other factors addressed in 
DeLuca, supra, there is no objective evidence of more than 
characteristic pain on motion of the spine.  See 38 C.F.R. §§ 
4.40, 4.45.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
spine disability are contemplated in the 20 percent rating 
assigned.  There is no indication that pain, due to 
disability of the spine, caused functional loss greater than 
that contemplated by the 20 percent evaluation assigned.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

The preponderance of the evidence is against the claim for an 
increased rating for myofascial pain syndrome with 
intermittent neck and back pain.  Thus, the benefit-of-the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Conclusion

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for her service-connected disabilities, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claims for service connection, in August 2000, have her GERD 
or myofascial pain syndrome been more disabling than as 
currently rated under this decision.




ORDER

An initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.

An initial rating in excess of 20 percent for myofascial pain 
syndrome with intermittent neck and back pain is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


